MEMORANDUM **
Luis Armando Higuera-Llamas appeals from his conviction and 18-month sentence imposed for illegal re-entry into the United States after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Higuera-Llamas has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Higuera-Llamas has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment. We REMAND to the district court to correct the judgment to exclude reference to the 8 U.S.C. § 1326(b)(1) sentencing enhancement, as no such enhancement was found. See Fed.R.Crim.P. Rule 36. (“Clerical mistakes in judgments, orders or other parts of the record ... may be corrected by the court at any time.”).

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.